DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, the prior art of record fails to teach or render obvious a product container particularly including a product identifier integrally formed or placed on a rigid portion of the product packing and including one or more attachment members extending therefrom for securing the product packaging and the identifier in placed, the rigid portion having a thickness greater than all other portions of the product packaging.
Regarding claims 8-10, 13 and 14, the prior art of record fails to teach or render obvious a system for product identification particularly including a product identifier being integrally formed with or placed on a rigid portion of the deformable bag, the rigid portion having one or more attachment members extending therefrom for securing the deformable bag and product identifier in place.
Regarding claim 15, the prior art of record fails to teach or render obvious a method for identifying product particularly including providing a plurality of product identifiers each integrally formed with or placed on a rigid portion of a plurality of product packages and each having product identifying information; and securing the selected product package to an interior surface of the dispensing system by way of attachment members extending from the rigid portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Piccinino (US 2004/0069800) shows another product package with a rigid portion 12 and deformable portion 14 (see fig. 3 and 4). Looney (US 2003/0006243) shows a product package including an identification 141 for viewing through a window 105 (see fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/R. N./
Examiner, Art Unit 3754





/Vishal Pancholi/Primary Examiner, Art Unit 3754